DETAILED ACTION
	The receipt is acknowledged of applicant’s response to non-final office action filed 05/09/2022, and IDS filed 02/18/2022.

	Claims 1, 2, 5, 8, 10-12 and 27-28 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 8, 10-12 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (WO 2015/034822) in view of any of the article by Ergometrine (from “Indian Medical Gazette”), the article by Dahlof et al. (Systemic adsorption of adrenaline after aerosol, eye-drop and subcutaneous administration to healthy volunteers), or the article by Young et al. (Pressurized Pharmaceutical Aerosols for Inhalation Therapy), and the above combination further in view of Hill (2007/0293582), Rawas-Qalaji et al. (US 2007/0202163), and Carver et al. (US 2010/0291160). All references are of record.

Applicant Claims 
Claim 1 is directed to a method of treating at least one of anaphylaxis, anaphylactic shock, sepsis, or septic shock, the method comprising:
providing at least a first dosage of a liquid 1-epinephrine formulation to a patient by dispensing said first dosage into or past the nasal mucosa inside the nose, and
administering at least a second dosage of the liquid 1-epinephrine formulation sublingually or buccally inside said patient’s mouth,
wherein the liquid 1-epinephrine formulation is adapted for transmucosal absorption, and 
blood pressure is raised in the patient.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Fleming teaches method of treating anaphylaxis or anaphylactic shock by administering an intranasal composition comprising epinephrine (title, abstract). The intranasal composition comprises 1-50 mg epinephrine (¶ 0034). The composition is applied to the mucosal surface of the nasal cavity by inhaler or spray (¶¶ 0056, 0167). The composition can be in the form of liquid (¶¶ 0146, 0209). The anti-anaphylactic dose of epinephrine is from 0.1-10 mg (¶ 0021). The unite dose can be repeated every 5 to 20 minutes as necessary (¶¶ 0022, 0028). The intranasal administration treats patients with hypotension, and increases arterial blood pressure. Hypotension can be due to septic shock (¶¶ 0054, 0055, 0161; claim s 66-68). Intranasal epinephrine is administered prior to arrival of professional medical help (¶ 0166). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Fleming teaches multiple doses of epinephrine administered from inhaler or sprayer, and while teaches intranasal administration to the nasal mucosa that would inevitably permits both nasal mucosal delivery and oral mucosal delivery that may spread to sublingual area, the reference does not explicitly teach second dose of epinephrine is administered to the buccal or sublingual mucosa as claimed by claim 1.
Ergometrine teaches administering adrenaline (epinephrine) solution by vaporizer provides uniform and successful oral inhalation, i.e. buccal delivery, of adrenaline solution without discomfort and side effects of hypodermic injection of adrenaline (see the provided article).
Dahlof teaches both repeated nasal inhalation and repeated oral inhalation, i.e. buccal delivery, of adrenaline to treat upper airway hyper-reactive conditions, and teaches nasal inhalation of adrenaline is similar to oral inhalation but long lasting (see the entire document, and in particular abstract).
Young teaches pressurized aerosol to deliver epinephrine by oral inhalation that has improved stability of the drug and uniformity of dosage. Young teaches device adapted for both nasal and oral inhalation, i.e. buccal delivery (see the entire document and in particular page 72, left column; page 793, right column; and page 74; Fig.1).
Hill teaches treating anaphylaxis using different dosage forms so that if first and second dosage forms are ineffective or not tolerated, ephedrine is continued to be administered via alternate route of administration (¶ 0007). The reference teaches the first and second dose are injection, and the following doses are sublingual (0017).
Rawas-Qalaji teaches buccal route of administration could be useful for drug administration to unconscious patient, and buccal mucosa has low enzymatic activity relative to nasal mucosa, thus potential for drug inactivation due to biochemical degradation is less rapid and less extensive than nasal route (¶¶ 0005, 0006). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat anaphylaxis and raise blood pressure in subject in need thereof by administering multiple doses of epinephrine from an inhaler or spay devices to the nasal mucosa and down to the airway as taught by Fleming, and further administer epinephrine to the buccal mucosa by the same device as taught by any of Ergometrine, Dahlof, or Young. One would have been motivated to do so because Ergometrine teaches administering epinephrine by solution to the buccal mucosa provides uniform and successful delivery of epinephrine without discomfort and side effects of hypodermic injection, and because Dahlof teaches both repeated oral or buccal delivery is similar to nasal inhalation, and because Young teaches delivering epinephrine to the buccal mucosa has improved stability of the drug and uniformity of dosage. One would reasonably expect to treat anaphylaxis and raise the blood pressure by administering multiple doses of epinephrine by intranasal inhalation and further deliver epinephrine to the buccal mucosa using the same intranasal formulation to ensure successful uniform delivery of stable epinephrine formulation from the different routes of administration to prolong the time of action of epinephrine without the discomfort and side effects of injection.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat anaphylaxis and raise the blood pressure using repeated intranasal or buccal doses of epinephrine that can be in liquid form as taught by Fleming combined by any of Ergometrine, Dahlof or Young that teach  administering repeated doses of epinephrine, nasal and buccal, and use alternate route to administer a subsequent dose, other than route used to administer the first dose, such as sublingual dose as taught by Hill. One would have been motivated to do so because Hill teaches that using different dosage forms such as sublingual following the first compensates for if first dosage form are ineffective or not tolerated, so epinephrine is continued to be administered via alternate route of administration. One would reasonably expect treat anaphylaxis using one or two liquid intranasal doses of epinephrine followed by sublingual dosage administration wherein epinephrine administration is continued and tolerated. 
Further one having ordinary skill in the art would have selected buccal delivery route for a subsequent epinephrine dose following the liquid nasal epinephrine dose taught by combination of the above references because Rawas-Qalaji teaches buccal route of administration could be useful for drug administration to unconscious patient, and buccal mucosa has low enzymatic activity relative to nasal mucosa, thus potential for drug inactivation due to biochemical degradation is less rapid and less extensive than nasal route. One would reasonable expect effective treatment of anaphylaxis using liquid nasal administration of epinephrine followed by sublingual or buccal administration of epinephrine.
Furthermore, one having ordinary skill in the art before the effective fling date of the present invention would have replaced the subsequent sublingual or buccal doses by liquid sublingual or buccal doses taught by Carver because Carver teaches sublingual doses can equivalently be tablet or liquid, and both are easily administered and can be used to treat anaphylaxis using epinephrine and because the liquid dose would be available and handy after administering the first nasal dose.
Regarding the limitation liquid formulation as claimed by claim 1, Fleming and Carver both teach liquid nasal formulation. 
Regarding claim 2 that the first and second dose are provided at least 5 minutes apart, Fleming teaches 5-20 minutes apart.
Regarding claim 5 that the method is performed until emergency medical service arrive, Fleming teaches intranasal epinephrine is administered prior to arrival of professional medical help.
Regarding claim 8 that a third dose is provides, Fleming teaches repeating the dose as necessary that implies third dose.
Regarding claims 10-12 that the first dose and second dose comprises 1-50 mg epinephrine, comprises 1-15 mg epinephrine, and comprises 2-8 mg epinephrine, respectively, Fleming teaches the intranasal composition comprises 1-50 mg epinephrine (¶ 0034), and anti-anaphylactic dose of epinephrine is from 0.1-10 mg (¶ 0021). The same dose is used as first and second dosage.
Regarding claims 27 and 28 that epinephrine is dispensed into the nasal mucosa prior to administering epinephrine to the buccal or sublingual, or vice versa, as claimed by claims 27 and 28, respectively, it is only two sequence of administering the medication, one claimed by claim 27 and the other by claim 28, and it had been decided by Courts that the indiscriminate selection of "some" from among "many" is considered prima facie obvious. In re Lemin, 141 USPQ 814 (1964); National Distillers and Chem. Corp. V. Brenner, 156 USPQ 163. Note that applicants did not show superior or unexpected results of one sequence of administration versus the other. Using different routes of administering epinephrine sequentially is known in the art and taught by the cited references.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. § 103
Applicant argues that claim 1 is directed to a method that includes providing a liquid l-epinephrine formulation “into or past the nasal mucosa inside the nose” and “sublingually or buccally inside said patient’s mouth.” The liquid l-epinephrine formulation is “adapted for transmucosal absorption.” The combination of cited references does not teach or suggest administering a transmucosally absorbable l-epinephrine formulation both intranasally and sublingually or buccally, as claimed.

The examiner respectfully disagrees because the cited references Ergometrine, Dahlof and Young all teach administering the same intranasal dose of epinephrine by different route, e.g. to the nasal and buccal mucosa. Further, both Hill and Rawas-Qalaji teaches administering subsequent does of epinephrine sublingually, or to the buccal mucosa. Combination of the cited references teaches the claimed method of administration.

Applicant argues that the Examiner acknowledges that “Fleming ... does not explicitly teach second dose of epinephrine is administered to the buccal or sublingual mucosa.” Office Action, pg. 4. To compensate for the deficiencies of Fleming, the Examiner cites each of Ergometrine, Dahlof, and Young. Specifically, the Examiner argues each reference discloses epinephrine formulations for “oral inhalation, i.e. buccal delivery.” Id., pg. 5.

In response to this argument, it is argued that Fleming teaches multiple doses of epinephrine administered from inhaler or sprayer, and teaches intranasal administration to the nasal mucosa that would inevitably permits both nasal mucosal delivery and oral mucosal delivery that may spread to sublingual area. The reference does not explicitly teach second dose of epinephrine is administered to the buccal or sublingual mucosa as claimed by claim 1. The missing element of Fleming is taught by the secondary references. the combination of the cited references teaches all the steps of the claimed method.

Applicant argues that the Examiner appears to be conflating the “oral inhalation” disclosed in the cited references with transmucosal absorption via buccal administration, as claimed. The two are not synonymous. For example, an orally inhaled epinephrine formulation could be delivered to the lungs without contacting the buccal mucosa. Even if an orally inhaled epinephrine formulation contacted that buccal mucosa, the cited references do not teach or suggest that their disclosed formulations could be absorbed through the buccal mucosa, as claimed.

In response to this argument, applicant’s attention is directed to the teachings of Young that teaches pressurized aerosol adapted for both nasal and oral inhalation, i.e. nasal and buccal delivery. So it can be used to deliver epinephrine to the nose and to the buccal mucosa using the same formulation. Note that the present claims require delivery to nasal mucosa or past nasal inside the nose, which is interpreted as delivery past the mucosa of the nose, which mean buccal delivery. The claims can have both doses delivered to mucosa in the mouth. The combination of the cited references teaches repeated delivery of liquid formulation either in the nose, or using the same formulation to deliver to both the nasal mucosa and buccal mucosa. 

Applicant argues that the combination of cited references provides no teaching or suggestion that one “liquid l-epinephrine formulation” could be administered both “into or past the nasal mucosa inside the nose” and “sublingually or buccally inside said patient’s mouth.” No cited reference teaches or suggests that one epinephrine formulation would be suitable for intranasal as well as sublingual/buccal administration. The combination of cited references does not provide any guidance to one of skill in the art on how—or even if it would be possible—to effectively use one formulation for both claimed routes of administration. One of skill, who read the cited references, would have no motivation to modify Fleming to administer one liquid l-epinephrine formulation via intranasal and sublingual/buccal routes of administration. Certainly one would have no expectation of doing so successfully.

In response to this argument, applicant’s attention is directed to the scope of the claims that recite delivery to nasal mucosa or past nasal inside the nose, which is interpreted as delivery past the mucosa of the nose, which mean buccal delivery. The claims can have both doses delivered to mucosa in the mouth. Fleming teaches repeated intranasal epinephrine administration, Ergometrine teaches administering adrenaline (epinephrine) solution by vaporizer for oral inhalation, i.e. buccal delivery. Hill and Rawas-Qalaji are relied upon for teaching subsequent sublingual epinephrine, and Carver teaches liquid sublingual dosage form as equivalent to the sublingual tablet, and suitable for administering epinephrine to treat anaphylaxis. Liquid sublingual dose is taught by Carver as easy to administer, which would have motivated one skill in the art to successfully administer second liquid sublingual dose that is available and handy after administering the first nasal dose. Combination of cited references would have suggested the claimed method without losing the benefit of the sublingual administration of epinephrine to treat anaphylaxis. Note that the claim does not require “to administer dosages of the same liquid formulation intranasally as well as sublingually or buccally”, as applicant assert. In any event, Young teaches same formulation adapted for both nasal and oral inhalation. Replacing the sublingual or buccal table of any of Hill and Rawas-Qalaji with the liquid sublingual formulation of Carver is obvious and would successfully result into the instantly claimed invention.
The obviousness does not require absolute predictability of success, all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
It is further argued that the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one having ordinary skill in the art would have administered subsequent buccal or sublingual dose of epinephrine because Fleming desired to provide repeated subsequent doses of epinephrine and because Hill teaches that using different dosage forms such as sublingual following the first dose compensates for if first dosage form are ineffective or not tolerated, so epinephrine is continued to be administered via alternate route of administration. Further one having ordinary skill in the art would have selected buccal delivery route for a subsequent epinephrine dose following the nasal epinephrine dose taught by Fleming because Rawas-Qalaji teaches buccal route of administration could be useful for drug administration to unconscious patient, and buccal mucosa has low enzymatic activity relative to nasal mucosa, thus potential for drug inactivation due to biochemical degradation is less rapid and less extensive than nasal route. Further, liquid sublingual formulation is taught by Carver as equivalent to sublingual tablet. 

Dependent claims 2, 5, 8, 10-12, 27, and 28
Applicant argues that “If an independent claim is nonobvious under 35 U.S.C. 103, then any claim depending therefrom is nonobvious.” M.P.E.P. § 2143.03 (citing In re Fine, 837 F.2d 1071 (Fed. Cir.1988)). Thus, claims 2, 5, 8, 10-12, 27, and 28, which depend from nonobvious independent claim 1, are also nonobvious. 

In response to this argument, it is argued that claim 1 is obvious for all the reasons discussed above. Each of the dependent claims is taught either explicitly or implicitly by the cited references as set forth in this office action. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./